IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-534-CV


ROBERT DREW,

	APPELLANT

vs.



TEXAS BOARD OF PARDONS & PAROLES, ITS CHAIR, JACK KYLE, AND ITS 
BOARD MEMBERS, IRMA CAULEY, KENNETH COLEMAN, BENNIE ELMORE, 
JOHN ESCOBEDO, ALBERT SANCHEZ, MAE JACKSON, TERRIE
SCHNORRENBERG, WINONA MILES, DANIEL DOWNS, PAUL PREJEAN, 
MARY LEAL, HENRY KEENE, IRIS LAWRENCE, TROY FOX, HUB BECHTOL, 
AND GILBERT RODRIGUEZ; THE TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
AND ITS EXECUTIVE DIRECTOR JAMES LYNAUGH,

	APPELLEES


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT

NO. 93-11917, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING

 


PER CURIAM
	Appellant has filed a motion to dismiss this appeal as moot.  The motion is granted. 
Tex. R. App. P. 59(a)(1)(B).
	The appeal is dismissed as moot.

Before Justices Powers, Aboussie and B. A. Smith
Dismissed as Moot on Appellant's Motion
Filed:  September 14, 1994
Do Not Publish